DETAILED ACTION
 
 
1.         This Final Office action is in reply to the applicant amendment filed on 4 March 2021.
2.         Claims 1, 9, 13, and 19 have been amended.  Claims 8 and 18 have been cancelled.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
4.         Claims 1-7, 9-17, 19, and 20 are currently pending and have been examined.  The Information Disclosure Statement filed 26 March 2021 has been considered by the Examiner.  A signed copy is enclosed with this Office Action.

Response to Amendment

In the previous office action, Claims 1-7, 10-17, and 19-20 were rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter (abstract idea). Dependent Claims 8, 9, and 18 were indicated as to provide for the technical support and integration of the abstract idea into a practical application for the independent claims.  Applicants have amended independent Claims 1, 13, and 19 to include the now cancelled dependent claim subject matter of dependent Claims 8, 9, and 18 to provide statutory support and the rejection is withdrawn.

Response to Arguments

Regarding the prior art rejection under 35 U.S.C. 102(a)(1) for at least Claim 1 as being anticipated by Quitmeyer (US 2018/0308062), Applicant submits that:  Quitmeyer does not teach or suggest in amended Claim 1:  “selecting a second qualification based on a first set of opportunities, and then obtaining an assessment result for the second qualification”.  With regard to this argument, the Examiner respectfully disagrees.  First it is noted that Applicants’ amendment has although provided an additional claim limitation, this specific limitation is not specifically recited as such in the now amended claims.  Applicants’ arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  Applicants’ arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.  As seen in the below prior art rejection, see below at least paragraphs 176-180 of Quitmeyer.  It is noted that any citations to specific, pages, columns, paragraphs, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.  The Examiner has a duty and responsibility to the public and to Applicant to interpret the claims as broadly as reasonably possible during prosecution. In re Prater, 415 F.2d 1 393, 1404-05, 162 USPQ 541, 550-51 (CCPA 1969).

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 and 10-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Quitmeyer (US 2018/0308062).

With regard to Claims 1, 13, and 19, Quitmeyer teaches a method/system/non-transitory computer readable medium/one or more processors; and memory storing instructions that, when executed by the one or more processors, cause the system to (see at least paragraph 63, Abstract), comprising: 
obtaining a first assessment result related to a first qualification of a candidate (One or more different types of reports for the candidate can be generated based on the candidate's profile and identified job positions and types matching step, including a candidate analysis report identifying key abilities, a career assessment report identifying most suitable job positions and types, and a gap analysis report identify needed abilities for specific job positions and job types) (see at least paragraphs 7-12); 

filtering (job evaluator 703 receives job description and association manager 508 in coordination with matching manager 521 filters and sends ability data 503 as relevant to job description entered), by one or more computer systems, a set of opportunities based on a first comparison of the first assessment result with qualifications (to identify qualified candidates for job positions and candidates to identify qualified job positions) for the set of opportunities to produce a first subset of opportunities (parsed) (see at least paragraphs 7-12, 172, Abstract);
 
selecting, by the one or more computer systems, a second qualification associated with one or more opportunities from the first subset of opportunities to assess for the candidate (method 2800 can be incorporated into step 1007 of overall method 1000 in order to identify a job position by comparing a personal task profile to one or more job task profiles.  As shown in FIG. 28, method 2800 can begin at step 2801 where an end user is presented with job data 516 that is unrelated to their ability data 503 that is associated with their profile data 540.  Next, at step 2802, the predictive manager 509 presents to an end user desired job data 516 and comparable ability data 503 that would be required to be able to perform the tasks and skills as related to a job and is relevant to their profile association data 518 and other association data 544) (see at least paragraphs 10, 171-175);

obtaining a second assessment result related to the second qualification of the candidate (the career choice assessment report can analyze resume data, work experience data and personality assessment data provided by the client-candidate to identify traits, characteristics and abilities of a client-candidate to assist the client-candidate in assessing career choices and goals.  According to one embodiment, the personality data received by system 100 can include answers/responses to a set of personality assessment questions and/or statements, which can processed and analyzed using one or more defined algorithms to identify candidate personality data relating to learned traits, inherent behaviors, attitudes, beliefs and fit scores associated with specific job types and positions.  FIGS. 30A-30G illustrate an exemplary career choice assessment report according to one embodiment of the present invention displaying the analyzed personality and candidate data in order to assist and assess a client-candidate) (see at least paragraphs 176-180); 

filtering, by the one or more computer systems, the first subset of opportunities based on a second comparison of the second assessment result related to the second qualification of the candidate with additional qualifications for the first subset of opportunities to produce a second subset of opportunities (method 2800 can be incorporated into step 1007 of overall method 1000 in order to identify a job position by comparing a personal task profile to one or more job task profiles.  As shown in FIG. 28, method 2800 can begin at step 2801 where an end user is presented with job data 516 that is unrelated to their ability data 503 that is associated with their profile data 540.  Next, at step 2802, the predictive manager 509 presents to an end user desired job data 516 and comparable ability data 503 that would be required to be able to perform the tasks and skills as related to a job and is relevant to their profile association data 518 and other association data 544 (see at least paragraphs 10, 171-180);

applying as input features to a machine learned model for the first and second assessment results to produce match scores between the candidate and the second subset of opportunities) (see at least paragraphs 67-71, 148)
 
outputting recommendations (the job matching process can recommend a job type or position based on the candidate profile and/or allow the candidate to select a job position or type.  A resume specific tailored to the selected or recommended job position or type can be creating utilizing the candidate profile data, including abilities data, most relevant to the selected or recommended job position or type) related to applying to one or more of the second subset of opportunities by the candidate (method 2800 can be incorporated into step 1007 of overall method 1000 in order to identify a job position by comparing a personal task profile to one or more job task profiles.  As shown in FIG. 28, method 2800 can begin at step 2801 where an end user is presented with job data 516 

With regard to Claims 2, 14, and 20, Quitmeyer teaches: matching a career interest of the candidate to the set of opportunities prior to obtaining the first assessment result (see at least paragraph 10).

With regard to Claim 3, Quitmeyer teaches:  an industry; a title; a seniority; a company size; a type of employment; and a location (see at least paragraphs 10, 66).

With regard to Claims 4, 15, Quitmeyer teaches: filtering the second subset of opportunities based on additional assessment results of the candidate for additional qualifications prior to outputting the recommendations (see at least paragraph 172).

With regard to Claims 5, 15, Quitmeyer teaches: discontinuing filtering of the second subset of opportunities upon detecting a stopping condition associated with assessment of the additional qualifications of the candidate (see at least paragraphs 170-174).

With regard to Claims 6, 16, Quitmeyer teaches: an amount of time spent assessing qualifications of the candidate; a number of assessment results obtained for the candidate; a number of opportunities in the filtered set of opportunities; and a high probability of a positive outcome between the candidate and one or more opportunities in the filtered set of opportunities (see at least paragraphs 10, 73, 98, 170-174).

With regard to Claims 7, 17, Quitmeyer teaches: identifying the importance of the second qualification to moderators for the first subset of opportunities based on parameters associated with the second qualification from one or more machine learning models (see at least paragraph 148).

With regard to Claim 10, Quitmeyer teaches: an attribute; and a condition associated with the attribute (see at least paragraphs 179, 180).

With regard to Claim 11, Quitmeyer teaches: a title; a description; a function; an industry; a seniority level; a type of employment; a skill; and an educational background (see at least paragraphs 10, 66, 179-182).

With regard to Claim 12, Quitmeyer teaches: a screening question; and a skill assessment (see at least paragraphs 10, 66, 179-182).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Quitmeyer as applied to Claims 1-7, 10-17, 19, and 20 above and in view of Jarrett et al. (Jarrett) (US 2016/0196534).

With regard to Claim 9, Quitmeyer teaches: to a match score to determine a recommendation related to a corresponding opportunity; and generating the recommendations based on an ordering of the second subset of opportunities by the match scores (see at least paragraphs 69-72).  However, Quitmeyer does not specifically teach applying a threshold.
 applying a threshold (threshold scores) for the purposes of:  “employers may leverage the training, tracking, and placement system to determine competence scores for current employees and may leverage the competence scores for the current employees to determine the threshold score and/or individual threshold scores that are the same as average competence scores and/or scores associated with the individual skills associated with current employees and/or required skills, preferred skills, etc. that correspond to skills of which the current employees collectively exhibit strength” (see at least paragraphs 37, 64).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the training, tracking, and placement system as taught by Jarrett in the system of Quitmeyer, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS L MANSFIELD whose telephone number is (571)270-1904.  The examiner can normally be reached on M-Thurs, alt. Fri. (9-6).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached on (571) 272-3955.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


THOMAS L. MANSFIELD
Examiner
Art Unit 3623



/THOMAS L MANSFIELD/Primary Examiner, Art Unit 3623